Mr. Justice Shiras,
after stating the case,- delivered the opinion of the court.
The water works company, when it filed its bill in this ease, was in possession of warrants that had been issued to it by the town of Raton in pursuance of the provisions of a contract existing between the company and the town. Those warrants were in the form of drafts drawn on the treasurer of the town, signed by the mayor and countersigned by the recorder of the town. They were for specific sums of money, payable at fixed periods, bearing interest from date, and some of them past due when the bill was filed.
*364In short, the warrants, if valid, were legal causes of action enforceable in a court of law. The defendant did not waive the question, but averred in its answer that the matters complained of in-the bill were matters which could be tried and determined at law. And the Supreme Court of the Territory-in its opinion says: “If the warrants, upon which payment is sought here, are valid, an action at law is the proper remedy to enforce their payment. They have been issued' and are-claimed to be outstanding obligations against the defendant town, and it says they are void, and therefore declines to pay them, Then, if in an action at law judgment should be in favor of the legal holders, and defendant’s trustees should decline to provide for their payment, mandamus would be the proper remedy to compel the necessary levy.”
In this state of facts we think the courts below erred in considering and determining the legal controversy in a suit in equity, but should have dismissed complainant’s bill without prejudice to its right to bring an action at law. Barney v. Baltimore, 6 Wall. 280; Kendig v. Dean, 97 U. S. 423; Rogers v. Durant, 106 U. S. 644.
Accordingly, and without expressing or implying any opinion of our own on the’merits of the controversy —

The decree of the Supreme Oourt of the Territory is reversed and the cause is remanded to that court with directions to amend its decree by directing the district court to dismiss the bill without prejudice to the right of the complainant to sue at law.